Citation Nr: 1333831	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  04-37 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from March 23, 2001 through July 9, 2003.

2.  Entitlement to an effective date earlier than January 6, 2011, for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to December 1969.

In November 2003 the Board of Veterans' Appeals (Board) granted service connection for posttraumatic stress disorder (PTSD).  This matter came before the Board on appeal from a January 2004 rating decision of the Cleveland, Ohio, Regional Office (RO) which effectuated a Board decision granting service connection for PTSD; assigned a 10 percent evaluation for that disability; and effectuated the award as of March 23, 2001.  In September 2004, the RO increased the evaluation for the Veteran's PTSD from 10 to 30 percent and effectuated the award as of July 10, 2003.  In December 2004, the RO increased the evaluation for the Veteran's PTSD from 30 to 50 percent and effectuated the award as of July 10, 2003.  In April 2007, the Board denied both an evaluation in excess of 10 percent for the period prior to July 10, 2003, and an evaluation in excess of 50 percent for the period on and after July 10, 2003, for the Veteran's PTSD.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In November 2007, the Court vacated the Board's April 2007 decision and remanded the Veteran's appeal to the Board for additional action.  In March 2008, and April 2009, the Board remanded the Veteran's appeal to the RO for additional action.

In February 2010, the Board granted the Veteran's claim for a disability rating in excess of 10 percent prior to July 19, 2003, and assigned a 30 percent rating for that period.  The Veteran appealed the decision to the Court.  In November 2011, the Court vacated the Board's February 2010 decision and remanded the Veteran's appeal to the Board for additional action.

In February 2010, the Board granted the Veteran's claim for a disability rating in excess of 10 percent prior to July 10, 2003, and assigned a 30 percent rating for that period.  The Veteran appealed the decision to the Court.  In November 2011, the Court vacated the Board's February 2010 decision and remanded the Veteran's appeal to the Board for additional action.  

An August 212 Board decision granted the Veteran's claim for a disability rating in excess of 30 percent prior to July 10, 2003, and assigned a 50 percent rating for that period.  The Veteran appealed the decision to the Court.  A March 2013 Joint Motion For Partial Remand requested that the Court vacate that part of the Board's decision that denied entitlement to an initial rating in excess of 50 percent for PTSD prior to July 10, 2003.  On March 22, 2013 the Court promulgated an Order that granted the Joint Motion.

The issue of entitlement to an effective date earlier than January 6, 2011 for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

From March 23, 2001 through July 9, 2003, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such PTSD symptoms as near-continuous depression affecting the ability to function appropriately, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for PTSD, from March 23, 2001 through July 9, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies in the instant case.

Duty to Notify

As the November 2003 Board decision (effectuated in a January 2004 rating decision) granted service connection for PTSD, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d)  require VA to instead issue a SOC if the disagreement concerning the downstream issue is not resolved.  And since the RO issued an SOC in September 2004 and a letter in August 2008 addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran's Social Security Administration (SSA) records are also associated with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained.  The Veteran has undergone adequate examinations that addressed the matters presented by this appeal.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The aforementioned examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial ratings assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD but not for such disorders as depression and alcohol abuse, which also have been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Board shall consider all psychiatric symptomatology to be attributable to PTSD.  Doing so results in no prejudice to the Veteran since it means that the evidence in its entirety will be reviewed.

The relevant medical evidence consists of records from the SSA, private treatment records, VA progress notes, hospital reports, and examination reports, dated between March 23, 2001 and July 9, 2003.

The VA progress notes show that the Veteran requested treatment for alcoholism in 2001.  In 2002, he received treatment for psychiatric symptoms that included group therapy, and he was noted to have complaints of depression, anxiety, suicidal and homicidal ideations, religious delusions, poor relationships, and financial difficulties.

A VA hospital report, covering treatment between May 11, 2001 and May 15, 2001, shows that the Veteran received alcohol treatment, and that he had complaints of "mild situational depression," sleep disturbance, and chronic nightmares and flashbacks, with no evidence of a mood disorder.  It was noted that he was not suicidal or homicidal, and that there was no psychosis.  The Axis I diagnoses were alcohol abuse, nicotine abuse, and rule out PTSD.  The Axis V diagnosis was a GAF score of 50 upon admission.  His medications included Trazodone for help with sleep.  He was "medically stable" upon discharge.

In July 2001, the Veteran underwent a private internal medicine examination.  The examiner noted that the Veteran has been depressed for many years and that he has not been hospitalized or attempted suicide.  The Veteran stated that he feels stressed out, has two failed marriages and could not keep a job.  He noted having poor sleep and a variable appetite.  On examination he was alert, coherent and oriented. He was cooperative with no abnormal behavior or appearance noted.  The impression was, history of depression; he is apparently being evaluated for PTSD; he did not give a history of nightmares or flashbacks; he was not tearful or labile when seen.

Private records show that the Veteran was seen in August 2001.  He reported that he had never had psychiatric treatment.  He was described as a very obese man whose clothing was soiled and did not fit him.  He reported working for a security company until four August 2000, and that prior to that he worked four years prior as a security guard.  He stated that he could not get along with people in authority and that this was why he was not working now.  He added that he had back pain as well.  It was noted that the Veteran lives alone, and said he had no friends and had no serious relationship with a woman.  He maintained a relationship with one of his daughters.  On mental status evaluation, it was noted that he is withdrawn.  His speech was under some pressure, and was occasionally very rambling and circumstantial.  There was no actual fragmentation of thinking, but there was some flight of ideas.  His words were coherent, and associations were circumstantial, and not always well organized.  There was no poverty of speech; there was some perseveration.  He reported sleeping three to four hours per night and that he is very depressed.  He stated that he has thought of suicide but that he will definitely not do this.  There were no obsessions or compulsions.  He reported having auditory hallucinations all of his life.  He also noted having visual hallucinations.  The examiner noted that the Veteran was conscious and oriented.  His memory was fair for remote events and recent events. Concentration was fair.  His intellect was borderline.  His ability to relate to the examiner was noted as mildly impaired; to relate to fellow employees moderately impaired; to understand and instructions moderately impaired ability to maintain attention and ability to withstand pressure of work activity, moderately to severely impaired.  The Axis I diagnosis was, previous substance abuse, alcohol and multiple drugs, with diminished intellect and moderate amnesia; major depressive disorder, severe with super-added anxiety and psychotic problems.  The GAF was 50.  The examiner stated that the Veteran has a history of lifelong maladjustment and those symptoms suggestive of PTSD are only part of his problem.

Later in August 2001, the Veteran reported a history of depression, hearing voices and PTSD.  He reported that he could not get along with people.  There is an August 2001 functionality assessment which noted that the Veteran was depressed, and unable to get along with people, but that he has a long work history and was able to hold jobs for up to three years at a time.  It was noted that he may have some limitations in dealing with close supervision, but should be able to relate appropriately in routine interactions.  It was noted that he had depressive symptoms but these did not appear to have resulted in substantial changes in his ability to function.

A VA examination report, dated in October 2001, shows that the Veteran complained of symptoms that included insomnia, feelings of hopelessness, poor energy, poor concentration, flashbacks, nightmares two to three times per week, and a fluctuating appetite; he denied homicidal or suicidal ideation, paranoia or delusions, except for general feelings that people were thinking about him or judging him in crowds, thought control, ideas of reference, or audio or visual hallucinations, with the caveat that since the age of four he occasionally heard someone call his name, and that he had had "religious visions" since age seven, but only when he went to his home state; he avoided activities which could trigger wartime memories; he was detached and estranged from others; he was hypervigilant and had an exaggerated startle response.  The report notes the following: he had been enrolled in a VA addiction recovery program and hospitalized in May 2001 for alcohol dependence; his assessments included depression and possible dysthymic disorder; he was being treated with a sleep aid only; he denied a history of suicide attempts.  On examination, speech was unremarkable, he was well-dressed and well-groomed, he was alert and oriented times three, cognitive functioning was grossly intact, memory was intact, thought processes were goal-directed, insight and judgment were fair, there was some difficulty with impulse control and anger management, and there was some sleep impairment with associated fatigue and concentration difficulties.  The Axis I diagnoses were dysthymia, ethanol dependence, history of marijuana abuse, rule out major depression, and PTSD.  The Axis V diagnosis was a GAF score of 50.  The Veteran was noted to be competent and employable.  The examiner noted that the Veteran's self-reported symptoms had been inconsistent, and that his symptoms made his social and occupational functioning more difficult.  Prognosis was "fair."

In February 2002, the Veteran completed a form for the SSA.  He indicated that he had depression, anxiety and stress.  He stated that he could not function with others.  He reported that he had memory problems had withdrawal from others and that he had contemplated suicide.  He noted having sleeping problems and nightmares.  He reported that he bathed once a week.  He indicated that he watched television all day.  He reported that he did not communicate with his family and that he had one friend.  He noted that he did not belong to any clubs or attend church and that he did not use drugs and had used no alcohol for four years.  There is also a statement from his friend dated in February 2002 for the SSA in which he states that the Veteran's hygiene was ok and that he was not shaven or had a haircut.  He stated that the Veteran did not need reminders to bathe, comb his hair or change his clothes.  He reported that the Veteran did not associate with others.  He indicated that the Veteran seemed depressed.  He stated that he saw the Veteran on a daily basis.

A VA hospital report, covering treatment between July 19, 2002 and July 24, 2002, shows that the Veteran received treatment for complaints of depression, nightmares, trouble concentrating, suicidal ideation, and difficulties with housing and finances.  He stated that he had not worked since 1998 due to joint pains.  The report notes that throughout his stay he described improving depressive symptoms, and that he showed brighter affect.  The Axis I diagnoses were major depression with suicidal ideation, history of ETOH (alcohol) abuse, and nicotine abuse.  The Axis V diagnosis noted a GAF score of 20-30 upon admission, and 70 upon discharge.

An August 2002 Mental Functional Capacity Assessment indicated that the Veteran disclosed marked or extremely marked limitations in carrying out instructions, in the ability to complete a normal workday and workweek (because of psychiatric symptoms), the ability to seek assistance, and in the ability to get along with peers.  The report also noted that the Veteran had marked problems in the ability to interact appropriately with the general public, and would have marked problems in the ability to travel in unfamiliar places or in using public transportation.  The report also noted that the Veteran was unemployable due to psychiatric disability.

A VA hospital report, covering treatment between July 24, 2002 and August 23, 2002, shows that the Veteran received treatment for complaints of depression and suicidal ideation.  He also reported nightmares, flashbacks, and hypervigilance.  The Veteran's discharge diagnoses were major depression with suicidal ideation, history of ETOH abuse, and nicotine dependence.  The Axis V diagnosis was a GAF score of 40 upon admission, and 50 upon discharge.  Current findings noted the following: he was not suicidal; speech was fluent; he was alert and oriented times three; affect was depressed; TP (thought processes) were organized; there was no homicidal or suicidal ideation; there were no delusions; I/J (insight and judgment) were both "good."  It was further noted that he had been started on Setraline, that he was taking Trazodone for insomnia, that he had been granted weekend passes which went well, that his depressive symptoms had improved gradually, and that he was not homicidal, suicidal, or psychotic upon discharge.  Reports, dated August 5th and 12th of 2002, contain GAF scores of 60.

VA progress notes, dated in September 2002, and in January, May, and July of 2003, show that the Veteran complained of symptoms that included nightmares, anxiousness, loneliness, feeling "down," and sleep impairment, but that he did not have hopeless or helpless feelings, active suicidal ideation, mania, or visual hallucinations.  He denied psychosis.  He complained that he only left his apartment once or twice a month, because he was fearful of being attacked.  The assessments included PTSD, depression, and a possible personality disorder.

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for PTSD for the entire appeal period.  The evidence through the claims period on appeal clearly reflects, among other things, that the Veteran had more than just moderate deficiencies adjusting socially.  Records have noted that the Veteran has poor relationships, and a February 2002 letter from the Veteran's friend (RG) indicated that he (RG) was the Veteran's only known friend.  The Veteran and examiners have indicated that the Veteran did not get along well with others, and not just those in authority positions.  In fact, the August 2002 functional assessment report noted that the Veteran had marked problems in simply interacting with the public.

Further highlighting the Veteran's difficulties in social functioning are the observations contained in an October 2001 VA report that the Veteran felt detached and estranged from others.  Multiple GAFs assigned during this time period have indicated that that the Veteran has serious impairment in social functioning.

As for particular symptoms and criteria necessary for a 70 percent rating for PTSD under Diagnostic Code 9411, the Board notes that the Veteran has shown himself to have difficulty in adapting to stressful circumstances.  The Veteran's depressive symptoms have been continuous throughout the appeal period and has clearly affected his ability to function appropriately and effectively.  The Veteran's recounting of his social functioning throughout the appeal period essentially approximates an inability to establish and maintain effective relationships.

In sum, the Board finds that the evidence warrants a rating of 70 percent for PTSD throughout the period on appeal.

In finding that the Veteran is entitled an initial rating of 70 percent for PTSD during the appeal period, the question now becomes whether the Veteran is entitled to an initial rating in excess of 70 percent for PTSD at any time during the appeal period.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  The Veteran has not been consistent in his reports of having delusions or hallucinations.  Acts of violence have not been noted by the various examiners.  While the Veteran is isolative, there has been nothing resembling a pattern of grossly inappropriate behavior.

The Veteran is clearly able to perform activities of daily living, and disorientation to time or place, or memory loss for names of close relatives due to PTSD, or just minimal hygiene, has not been shown.  While GAF scores of les than 50 have been assigned at various times, total social impairment due to the symptoms enumerated in Diagnostic Code 9411 have not been shown.  In this regard, the Veteran has shown to have had at least some relationship with his daughter and a friend.  Thus, even assuming total occupational impairment for this time period, total occupational and social impairment, due to the symptoms enumerated in Diagnostic Code 9411, has not been shown so as to warrant a rating of 100 percent for PTSD.

In short, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD from March 23, 2001 through July 9, 2003.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences.  In fact, in reaching this decision, the Board has not disputed the Veteran's reports of his PTSD symptomatology.  However, as with the medical evidence of record, the accounts of the Veteran's PTSD symptomatology are consistent with the rating currently assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability on appeal is not one that is rated by analogy, but, instead, has been evaluated under the applicable Diagnostic Code, 9411, that has specifically contemplated the level of occupational and social impairment caused by service-connected PTSD.  The Veteran's symptoms such as depression, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships are specifically enumerated under Diagnostic Code 9411.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD, from March 23, 2001 through July 9, 2003 is granted, subject to the applicable law governing the award of monetary benefits.


REMAND

As for the issue of entitlement to an effective date earlier than January 6, 2011, for a total rating on the basis of individual unemployability due to service-connected disability (TDIU), the Board notes that entitlement to a TDIU was established in a May 2011 RO decision, effective January 6, 2011.  

Although not expressly stated in so many words, the parties to the Joint Motion appear to essentially contend that the Veteran has expressed disagreement with the effective date of January 6, 2011 for the award of the TDIU.  As such, appropriate action, including issuance of a statement of the case, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following action:

The AOJ should provide the Veteran with a statement of the case on the issue of entitlement to an effective date earlier than January 6, 2011, for a total rating on the basis of individual unemployability due to service-connected disability (TDIU).  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal on this issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


